Citation Nr: 9914848	
Decision Date: 05/26/99    Archive Date: 06/07/99

DOCKET NO.  95-03 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to service connection for residuals of a 
right knee injury.

3.  Entitlement to service connection for residuals of a left 
knee injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from February 1972 to 
September 1974.  This appeal arises from October 1993 and 
subsequent rating decisions of the Department of Veterans 
Affairs (VA), Nashville, Tennessee, regional office (RO).  

In February 1997, the Board of Veterans' Appeals (Board) 
remanded the case for additional development.  

In March 1999, a hearing was held in Nashville, Tennessee, 
before the Board member rendering this decision, who was 
designated by the Chairman to conduct that hearing pursuant 
to 38 U.S.C.A. § 7102(b) (West 1991 & Supp. 1998).  

The issue of entitlement to service connection for an 
acquired psychiatric disorder will be addressed in the remand 
portion of this document.


FINDINGS OF FACT

1.  The record does not contain competent objective evidence 
showing the presence of chronic residuals of left or right 
knee injuries which are related to inservice injuries.  

2.  The veteran has not met the initial burden of presenting 
evidence to justify a belief by a fair and impartial 
individual that his claims of service connection for 
residuals of left and right knee injuries are plausible.  

3.  VA has no statutory duty to assist a veteran in the 
development of facts pertinent to claims that are shown to be 
not well grounded.


CONCLUSION OF LAW

The veteran has not submitted evidence of well-grounded 
claims of service connection for residuals of left and right 
knee injuries.  38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  38 U.S.C.A. § 1110 (West 1991).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).  

The threshold question to be answered is whether the veteran 
has presented evidence of well-grounded claims, that is, ones 
which are plausible.  If he has not presented well-grounded 
claims, his appeal must fail and there is no duty to assist 
him further in the development of his claims because such 
additional development would be futile.  38 U.S.C.A. § 
5107(a) (West 1991).  A well grounded claim has been defined 
as a "plausible claim, one that is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990). 

"Although the claim need not be conclusive, the statute 
[§ 5107] provides that [the claim] must be accompanied by 
evidence" to be considered well-grounded.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In order for a claim 
for service connection to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  Alternatively, the third Caluza element can be 
satisfied under 38 CFR 3.303(b) (1998) by evidence of 
continuity of symptomatology and medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

After reviewing the evidentiary record concerning the issues 
of service connection for residuals of injuries to the left 
and right knees, the Board concludes that the veteran's 
claims for service connection for those conditions are not 
well grounded.

The service medical records show that the veteran was seen 
with complaints of pain in the left knee in March 1972.  He 
was placed on a profile for three days.  X-ray in March 1972 
showed mild supra-patellar effusion, but no bony defect or 
articular defect.  Possible chondromalacia was noted.  In 
August 1973, X-ray of the left knee again showed supra-
patellar soft tissue swelling, with no bony abnormality.  In 
August 1973, the veteran was placed on a profile for 10 days 
following an injury to the right knee.  There were no further 
entries pertaining to either knee during service.  On the 
separation examination in March 1974, there was no indication 
of any lower extremity or musculoskeletal pathology.  

A VA orthopedic examination was conducted in April 1994.  The 
veteran reported that he fell on both knees while pruning 
trees on leave in 1972.  He reported that the knees still 
would swell and occasionally give way.  On examination, the 
veteran walked normally.  Both knees appeared grossly normal, 
and had perfectly normal ranges of motion.  The ligaments 
seemed intact, and the reflexes and pulses were normal.  The 
skin appeared normal except for a well-healed scar just over 
the patella on the left knee where he apparently had stitches 
removed.  There was no swelling of the knees, and the 
musculature appeared normal.  X-rays showed intact bony 
structure, with no fracture or dislocation seen.  There was 
no evidence of joint space narrowing in either knee.  The 
impression was history of contusion to both knees.  

In September 1994, the veteran complained of occasional knee 
pain since 1972.  He reported that he injured his knees in a 
car accident during service.  The veteran stated that he 
continued to experience swelling and pain.  X-rays again 
showed that the joint space was well maintained.  Extension 
of the right knee was difficult to assess as the veteran was 
unable to relax, and his hamstrings were tight.  The examiner 
noted a possible degenerative meniscal tear of the right 
knee.  An arthrogram was scheduled; however the veteran 
failed to report for that procedure on two occasions.

The objective medical evidence shows no current chronic right 
or left knee pathology.  The veteran's inservice knee 
injuries appear to have resolved without objective residuals 
during service.  The veteran's lay statements to the effect 
that he has chronic problems with both knees are not 
supported by objective medical evidence and are not 
sufficient to establish a current disability that is related 
to injuries during service.  His own statements as to medical 
diagnoses are not competent to render his claim well-
grounded.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  In 
the absence of objective medical evidence to support the 
veteran's contentions, his claims are not well grounded.

The medical evidence in this case does not provide a basis 
upon which to conclude that the veteran has chronic left or 
right knee pathology that originated during active service.  
Based upon the foregoing, the Board concludes that he has 
failed to meet his initial burden of presenting evidence that 
his claims for service connection for those disabilities are 
plausible or otherwise well-grounded.  See Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Under these 
circumstances, the claims are denied.  Edenfield v. Brown, 8 
Vet. App. 384 (1995) (en banc).  

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the veteran has not put the VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could make his claims well grounded.  See also 
Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a) (West 1991).


ORDER

Service connection for residuals of a right knee injury is 
denied.

Service connection for residuals of a left knee injury is 
denied.


REMAND

The veteran contends that he has an acquired psychiatric 
disorder which either began during service or is attributable 
to events during service.  At the VA examination in June 1998 
and the VA travel Board hearing in March 1999, the veteran 
contended that he has post-traumatic stress disorder as a 
result of a rape during service.  The Board notes that the RO 
has not adjudicated the issue of entitlement to service 
connection for post-traumatic stress disorder.  The VA 
examiner in June 1998 stated that the veteran's current 
diagnosis of dissociative identity disorder had resulted from 
post-traumatic stress disorder which developed following the 
rape.  In Harris v. Derwinski, 1 Vet. App. 180 (1990), the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") held that it would not 
review appeals in a piecemeal fashion, and that a claim for 
an increased rating was not a final order because a claim 
that was "inextricably intertwined" had remained undecided 
and pending before the VA.  In this case, the question 
involving the veteran's claim of entitlement to service 
connection for post-traumatic stress disorder must be decided 
by the RO prior to further appellate review.

Service connection for post-traumatic stress disorder 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat, or that the veteran was awarded 
the Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed inservice 
stressor.  38 C.F.R. § 3.304(f) (1998).

In this case, there is no contention that the veteran served 
in combat.  His claimed stressor involves an alleged rape 
during service.  Verification of the veteran's alleged 
inservice stressor is critical to his claim for service 
connection, in order to provide credible supporting evidence 
that the claimed stressor actually occurred.  38 C.F.R. 
§ 3.304(f) (1998).  

In this regard, the Board notes that the RO appears to have 
taken some steps to develop that issue.  A questionnaire 
pertaining to the personal assault claim was apparently sent 
to the veteran in September 1998, pursuant to MANUAL M21-1, 
Part III, § 5.14(c).  (See also Patton v. West, No 97-828 
(U.S. Vet. App. Mar. 30, 1999)).  The veteran's response, if 
any is not indicated in the claims folder.  Also, in 
September 1998 the RO requested the veteran's service 
personnel records.  Again, the response to this request has 
not been noted.  The Board is of the opinion that the RO 
should continue its efforts at development in this matter, 
and that all responses should be noted in the claims folder.

The background history which would be provided by verification 
of the inservice stressor alleged by the veteran is of 
particular importance to a psychiatrist examining her for 
post-traumatic stress disorder.  The United States Court of 
Veterans Appeals (Court) has held that, when the medical 
evidence is inadequate, VA must supplement the record by 
seeking an advisory opinion or ordering another medical 
examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and 
Halstead v. Derwinski, 3 Vet. App. 213 (1992).  

After obtaining the evidence pertaining to the veteran's 
alleged assault, the RO should determine whether there is an 
indication that the claimed event happened.  Then the veteran 
should be scheduled for an examination by a panel of two VA 
psychiatrists.  The psychiatrists must review the records and 
any stressor accepted by the RO, and provide a diagnosis of 
the veteran's current psychiatric pathology.

A November 1972 consultation sheet, developed during service, 
from "internal medicine" to "mental hygiene" noted that the 
veteran was anxious, worried, depressed, and slept poorly, 
and that these symptoms had been getting more severe in the 3 
to 4 months preceding the notation.  The records included no 
follow-up to this entry.  Also, although his entrance 
examination reports show that he had not attempted suicide 
prior to his entry into service in 1972, in his March 1974, 
Report of Medical History the mental hygiene questions are 
not answered and the attempted suicide question is marked 
"yes."  A mental status evaluation report of March 1974 
reported no mental illness.  The veteran testified at his 
personal hearing in May 1995, that he was hospitalized for 
three months in 1972 due to ulcers and psychiatric problems -
- anxiety, depression, sleep problems.  He further submitted 
a letter from S. W., a veteran who served with him, who 
confirmed his hospital stay and treatment for sleep disorder 
and nerves.  It is pointed out that observations are made by 
this individual that are within his "competence" as a lay 
person.  See Gregory v. Brown, 8 Vet. App. 563, 569 (1996).  
However, all attempts by the RO to recover these records were 
unsuccessful. 

The veteran also testified that he had been treated for his 
psychiatric disorder consistently since October 1975, 
approximately one year after his release from service; 
however, he did not see a psychiatrist until 1993.  Private 
medical records from October 1975 through May 1978, and 
January 1989 through April 1993, show that he was 
periodically described as having sleeping problems and 
nervousness, and reactive anxiety.  He was treated with 
medication for these symptoms.  VA discharge reports from 
August 1992, August 1993, October 1993, and November 1993 
have diagnosed various disorders, including dysthymia and 
major depression with psychotic features. 

In March 1994, the VA treatment notes prepared by a clinical 
psychologist stated that, "If some of these problems were 
evident and treated in the military and if [the veteran's] 
treatment and emotional difficulties have been reasonably 
consistent since his discharge, it is reasonable to believe 
that there is a connection and continuity between his 
emotional problems in the service and his emotional condition 
today."  While this statement may indicate a nexus between 
the veteran's current disability and his inservice symptoms, 
the medical evidence in the record does not adequately 
establish this connection, particularly in light of the fact 
that this observation was made based on the veteran's 
recitation of his treatment history.  The most recent VA 
psychiatric examination in June 1998 diagnosed dissociative 
identity disorder, affective disorder, major depression, and 
history of post-traumatic stress disorder.

Since the veteran's claim for entitlement to service 
connection for an acquired psychiatric disorder is separate 
from his new claim for service connection for post-traumatic 
stress disorder, it is also necessary that the examining VA 
psychiatrists provide an opinion as to whether the veteran's 
psychiatric symptomatology during service is related to any 
current disorder(s) found, apart from post-traumatic stress 
disorder.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim the case is 
REMANDED to the RO for the following development:

1.  The RO should continue to develop the 
claim for post-traumatic stress disorder 
based on personal assault.  The veteran's 
response to the questionnaire sent in 
September 1998 must be associated with the 
claims folder, as well as any service 
personnel records obtained.  If such 
records are not available, the RO should 
certify the reason why.

2.  Following the above, the RO must make 
a specific determination, based upon the 
complete record, with respect to whether 
the appellant was exposed to a stressor 
or stressors in service, and, if so, the 
nature of the specific stressor or 
stressors.  If the RO determines that the 
record establishes the existence of a 
stressor or stressors, the RO must 
specify what stressor or stressors in 
service it has determined are established 
by the record.  In reaching this 
determination, the RO should address any 
credibility questions raised by the 
record.

3.  The RO should then arrange for the 
veteran to be examined by a Board of two 
psychiatrists to determine the nature of 
any psychiatric disorder(s).  The RO must 
specify, for the examiners, the stressor 
or stressors that the RO has determined 
are established by the record.  The 
examiners must be instructed that only 
those events may be considered for the 
purpose of determining whether the 
appellant was exposed to a stressor in 
service.  Each psychiatrist should 
conduct a separate examination with 
consideration of the criteria for post-
traumatic stress disorder.  The 
examination report should include a 
detailed account of all pathology found 
to be present.  If the examiners 
determine that the veteran has any 
psychiatric disorder in addition to post-
traumatic stress disorder, the examiners 
should determine the relationship of any 
such disorders among themselves 
(including etiological origin and 
secondary causation) and specify which 
symptoms are associated with each 
disorder.  If certain symptomatology 
cannot be disassociated from one disorder 
or the other, it should be so specified.

If a diagnosis of post-traumatic stress 
disorder is appropriate, the examiners 
should specify whether each alleged 
stressor found to be established for the 
record by the RO was sufficient to 
produce post-traumatic stress disorder; 
whether the remaining diagnostic criteria 
to support the diagnosis of post-
traumatic stress disorder have been 
satisfied; and, whether there is a link 
between the current symptomatology and 
one or more of the inservice stressors 
found to be established for the record by 
the RO and found to be sufficient to 
produce post-traumatic stress disorder by 
the examiners.

If there are different psychiatric 
disorders other than post-traumatic 
stress disorder, the examiners should 
reconcile the diagnoses and should 
specify which symptoms are associated 
with each of the disorders.  If certain 
symptomatology cannot be disassociated 
from one disorder or another, it should 
so be specified.  If an acquired 
psychiatric disorder other than post-
traumatic stress disorder is diagnosed, 
the examiners should provide an opinion 
as to the likely onset of such 
disorder(s).  In so doing, the examiners 
must review the service medical records 
as summarized above, and provide an 
opinion as to whether any of the 
symptomatology noted in service is 
related to the current diagnosis or 
diagnoses.

The report of the examination should 
include a complete rationale for all 
opinions expressed.  All necessary 
studies or tests including psychological 
testing and evaluation, such as the 
Minnesota Multiphasic Personality 
Inventory and the Mississippi Scale for 
Combat-Related PTS, are to be 
accomplished.  The examiners should 
assign a numerical code under the Global 
Assessment of Functioning Scale (GAF).  
The diagnosis should be in accordance 
with the fourth edition of American 
Psychiatric Association: DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS (DSM-
IV).  The entire claims folder and a copy 
of this remand must be made available to 
and reviewed by the examiners prior to 
the examination.  

4.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

5.  The RO should then specifically 
adjudicate the claim for service 
connection for post-traumatic stress 
disorder.  The veteran and his 
representative should be provided with a 
statement of the case containing all 
relevant laws and regulations, including 
the full provisions of 38 C.F.R. 
§ 3.304(f) (1998).

Following completion of these actions, and if otherwise 
appropriate, the RO should review the evidence and determine 
whether the veteran's claim for service connection for an 
acquired psychiatric disorder may now be granted.  If the 
outcome is not favorable to the veteran, he and his 
representative should be provided with an appropriate 
supplemental statement of the case and given a reasonable 
opportunity to respond.  Thereafter, the case should be 
returned to the Board for further appellate consideration.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 

